DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, the limitation “activating…after detection of a particular satisfactory view of a target organ” renders the claim indefinite.  It is unclear how the limitation relates to the activating step in claim 1 for example, in which the activation of the save-best-clip mode is after passage of a threshold time.  It is unclear if one step is performed, or both steps are performed, and in what order would they be performed.
In claim 26, the limitation “activating…by a manual selection of a user interface control” renders the claim indefinite.  It is unclear how the limitation relates to the activating step in claim 1 for example, in which the activation of the save-best-clip mode is after passage of a threshold time.  It is unclear if one step is performed, or both steps are performed, and in what order would they be performed.
In claim 29, the limitation “when the clip is submitted to a neural network trained to make said determination” renders the claim indefinite.  It is unclear what further step of the method is attempted to be set forth.  The use of the term “when” causes confusion as it is unclear whether the claimed “threshold quality” is a concrete/tangible result of the computer processor function, or whether the threshold quality only exists or is created upon the submission to the neural network.
It should be noted that no neural network is previously set forth in claim 1.
Further, the limitation “the clip” lacks antecedent basis.  It is unclear which of the clips previously set forth in the claims is being referred to.  For example, claim 1 sets forth a first image clip and a second image clip, as well as “the other image clip” and “the unselected clip”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 13-14, and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio), Rothberg et al. (US 2019/0130554; hereinafter Rothberg), and Rafter et al. (US 6503203; hereinafter Rafter).
Gupta shows a system and method for retrospective image clip saving for ultrasound imagery ([0062]), the method comprising: activating an ultrasound imaging system ([0062]); repeatedly acquiring different ultrasound image clips of a single view of a target feature through an ultrasound imaging probe of an ultrasound imaging system ([0062]; storing each of the acquired different ultrasound image clips in a buffer of the ultrasound imaging system (stored in data repository; [0037]); assigning a value to each of the image clips according to a measured characteristic of a corresponding one of the image clips (metric/score; [0041]); activating a save-best-clip mode of the ultrasound imaging system; and, responsive to the activation of the save-best-clip mode, comparing each of the acquired different ultrasound image clips in the buffer based upon respective measured characteristics, identifying at least one of the acquired different ultrasound image clips demonstrating an optimal value for the measured characteristic and saving in memory of the ultrasound imaging system, the identified at least one of the acquired different ultrasound image clips in correspondence with the single view (determining best/optimal image frame; [0060]-[0062]); 
Also, wherein the measured characteristic is a number of visible anatomical structures known to be present in the target feature ([0068]-[0075]); activating of the save-best-clip mode is performed by a manual selection of a user interface control ([0023], [0026], [0034]-[0035]).
Gupta fails to show wherein the identifying of the at least one of the acquired different ultrasound image clips comprises identifying one of the different ones of the acquired different ultrasound image clips of minimum quality for the single view having a longest duration; wherein during the storing of each of the acquired different ultrasound image clips in the buffer, for each one of the acquired different ultrasound image clips: rating a corresponding image quality, and, on condition that the corresponding image quality exceeds a minimum quality for the single view: computing a clip duration of a corresponding one of the acquired different image clips, comparing the computed clip duration to a previously stored clip duration of a different one of the acquired different ultrasound image clips having an image quality that exceeds the minimum quality, and  18labeling in the buffer the corresponding one of the acquired different ultrasound image clips as the highest quality one of the acquired different ultrasound image clips on condition that the computed clip duration exceeds the previously stored clip duration.  
Gupta also fails to show deleting the unselected clip and storing the selected clip in a buffer, and wherein the measurement includes a rating of the corresponding image quality.
Gupta fails to show setting a threshold period of time over which the acquired different ultrasound image clips are to be acquired;  17initiating a timer upon acquiring a first one of the acquired different ultrasound image clips; and, performing the activating of the save-best-clip mode subsequent to the timer surpassing the threshold period of time.  
Profio discloses systems and methods for adaptive imaging systems.  Profio teaches wherein the identifying of the at least one of the acquired different ultrasound image clips comprises identifying one of the different ones of the acquired different ultrasound image clips of minimum quality for the single view having a longest duration (determining image quality based on “performance information corresponding to the scan”, which includes a measured performance such as the time to acquire the scan; [0031]-[0032]; furthermore, as the ultrasound images are used/selected they are considered to be of a minimum acceptable quality level); wherein during the storing of each of the acquired different ultrasound image clips in the buffer, for each one of the acquired different ultrasound image clips: rating a corresponding image quality, and, on condition that the corresponding image quality exceeds a minimum quality for the single view: computing a clip duration of a corresponding one of the acquired different image clips, comparing the computed clip duration to a previously stored clip duration of a different one of the acquired different ultrasound image clips having an image quality that exceeds the minimum quality, and  18labeling in the buffer the corresponding one of the acquired different ultrasound image clips as the highest quality one of the acquired different ultrasound image clips on condition that the computed clip duration exceeds the previously stored clip duration (determining image quality based on “performance information corresponding to the scan”, which includes a measured performance such as the time to acquire the scan; [0031]-[0032]).  
Rothberg discloses quality indicators for collection of and automated measurement on ultrasound images.  Rothberg teaches deleting the unselected clip and storing the selected clip in the buffer, and wherein the measurement includes a rating of the corresponding image quality ([0083]-[0084]; Figure 5).  Rothberg also teaches wherein the first or second measured characteristic comprise a likelihood that a particular pathology is visible in the image clip ([0048]); activating of the save-best-clip mode is performed after detection of a particular satisfactory view of a target organ ([0043]); the first or second measured characteristic are determined by a neural network, the neural network being trained to characterize the target feature, wherein the target feature is a heart and the characterization is determination of an ejection fraction value of a heart or determination of a presence or absence of aortic stenosis ([0048]-[0049]); wherein the neural network outputs the results of the characterization and a confidence indication of the characterization ([0050], [0055]); wherein the threshold quality for the measured characteristic is a clip duration sufficient to perform a determination of an ejection fraction value of a heart rate or a determination of a presence or absence of aortic stenosis when the clip is submitted to a neural network trained to make said determination ([0044], [0048]-[0049]; it is noted that Profio teaches clip duration specifically as described above, Rothberg further teaches characterizing ejection fraction with neural networks).
Rafter discloses an automated ultrasound system for performing imaging studies.  Rafter teaches setting a threshold period of time over which the acquired different ultrasound image clips are to be acquired;  17initiating a timer upon acquiring a first one of the acquired different ultrasound image clips; and, performing the activating of the save-best-clip mode subsequent to the timer surpassing the threshold period of time (an automated imaging system which advances to the next step of the imaging process after passage of a certain amount of time; column 10, lines 38-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gupta to utilize scan time as an image quality factor as taught by Profio, as there is a known connection between scan time and image quality and therefore by the processing system accounting for scan time, determining a more accurate quality score.  For example, rather than acquiring one data point at a single point in time, it is known that acquiring a plurality of data over time increases quality, as the plurality of data over time more accurately represents the patient’s state as compared to a single instant in time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta and Profio to delete an unselected clip and store a selected clip in the buffer as taught by Rothberg, as this buffer allows for temporarily storing a certain amount of data which can be replaced/updated when new data is acquired.  By repeatedly storing higher quality data and removing lower quality data by comparing the obtained image data, the overall image quality may be improved.  Furthermore, it would have been obvious to one of ordinary skill in the art to utilize a neural network as taught by Rothberg, in order to quickly and accurately analyze the images using artificial intelligence.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta, Profio, and Rothberg to select the optimal image, based upon the imaging scan having passed a certain amount of time as taught by Rafter, in order to automate the system to select after a set amount of time, and to avoid inaccuracies due to the user determining on their own the best time to end the scan and select the best image.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio) and Rothberg et al. (US 2019/0130554; hereinafter Rothberg), and Rafter et al. (US 6503203; hereinafter Rafter) as applied to claims 1, 8, and 14 above, and further in view of Lee et al. (US 2017/0090694; hereinafter Lee).
Gupta fails to show responsive to the saving in memory of the ultrasound imaging system, of the identified at least one of the acquired different ultrasound image clips in correspondence with the single view, erasing all the acquired different ultrasound image clips in the buffer, repeatedly acquiring new ultrasound image clips of the single view of the target feature through the ultrasound imaging probe of the ultrasound imaging system, storing each of the acquired new ultrasound image clips in the buffer of the ultrasound imaging system and activating the save-best-clip mode for the acquired new ultrasound image clips in the buffer.  
Lee discloses a method and apparatus for displaying an ultrasound image.  Lee teaches responsive to the saving in memory of the ultrasound imaging system, of the identified at least one of the acquired different ultrasound image clips in correspondence with the single view, erasing all the acquired different ultrasound image clips in the buffer, repeatedly acquiring new ultrasound image clips of the single view of the target feature through the ultrasound imaging probe of the ultrasound imaging system, storing each of the acquired new ultrasound image clips in the buffer of the ultrasound imaging system and activating the save-best-clip mode for the acquired new ultrasound image clips in the buffer (cine buffer deletes old frames when acquiring new ones; [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta,  Profio, Rothberg, and Rafter to utilize a buffer which erases old data as taught by Lee, as this ensures that older data which is no longer useful is removed rather than occupying the storage space.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio), Rothberg et al. (US 2019/0130554; hereinafter Rothberg), and Rafter et al. (US 6503203; hereinafter Rafter) as applied to claims 1 and 14 above, and further in view of Fonte et al. (US 8824752).
Gupta fails to show wherein the measured characteristic is a highest measured quality of each of the image clips in respect to a particular disease specified for diagnosis in the ultrasound imaging system.  
Fonte discloses methods and systems for assessing image quality.  Fonte teaches wherein the measured characteristic is a highest measured quality of each of the image clips in respect to a particular disease specified for diagnosis in the ultrasound imaging system (image quality enables/prevents identification of disease; column 14, lines 30-51).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta, Profio, Rothberg, and Rafter to measure quality in regards to a disease as taught by Fonte, as this will ensure that the image quality is suitable to allow for identification/absence of the particular disease being observed in the ultrasound images.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments that Rafter does not teach a save-best-clip mode, it is noted that Rafter is relied upon to teach the concept of advancing the medical ultrasound imaging procedure after a threshold time.  As noted in the rejection above: It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta, Profio, and Rothberg to select the optimal image, based upon the imaging scan having passed a certain amount of time as taught by Rafter, in order to automate the system to select after a set amount of time, and to avoid inaccuracies due to the user determining on their own the best time to end the scan and select the best image.
In regards to the new claims, it should be noted that Rothberg teaches features related to neural networks and their use in ultrasound image to analyze image quality, as now outlined in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aase (US 2019/0076127) is directed to method and system for automatically selecting ultrasound image loops based on image view type and image characteristic measurements (abstract).  Aase discloses the use of neural networks to analyze the ultrasound images ([0033]-[0035])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793